DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Currently, claims 18-25 are pending in the instant application, each of which are under consideration herein. 

Response to Remarks and Amendments
Applicant’s reply, submitted with the request for pre-appeal brief conference (8/24/2022) has been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
In particular, as noted in the Conference Decision (9/19/2022), prosecution was reopened as it was determined that the claimed weight percentage of ethanol in the foamable antimicrobial composition as claimed was not suggested by the prior art, which taught an upper range limit of “about 50” weight percent, with exemplified compositions demonstrating preference towards lower amounts in the range. 
Upon review of the prosecution history, it was discovered that the terminal disclaimer (1/13/2022) was not filed over the parent patent.  The relevant rejection is reintroduced herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 18-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent 10,674,722
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed products are anticipated by those of the patented claims.  In particular, the conflicting claims recite a composition comprising at least 50 wt% of a C1-4 alcohol or a mixture of two or more C1-9 alcohols, bis-PEG-18 methyl ether dimethyl silane, and glycerin, which overlaps with the instantly claimed compositions almost entirely.  In addition to the overlapping and anticipatory genus, the patent also recites particular alcohols in claim 2 which anticipate those of the claimed composition, as well as anticipatory wt% of C1-4 alcohol (claim 5) and identical ranges of polyalkoxylated silane surfactant (patented claims 3-4).  
Since the patented claims overlap with the scope of the instant claims, the claims recite all the required features of the instant claims, with examples supporting the claimed genus which anticipate the instant claims, a double patenting rejection is appropriate.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699